Eli Cabinetry, Inc. v P.C. Consulting Mgt. Corp. (2018 NY Slip Op 00927)





Eli Cabinetry, Inc. v P.C. Consulting Mgt. Corp.


2018 NY Slip Op 00927


Decided on February 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2018

Friedman, J.P., Sweeny, Kahn, Gesmer, Singh, JJ.


152751/14 5678NA 650700/15 5678N

[*1] Eli Cabinetry, Inc., etc., et al., Plaintiffs,
vP.C. Consulting Management Corp., et al., Defendants-Appellants, SP 103 E 86 LLC, Defendant-Respondent, "John Doe," etc., Defendant.
P.C. Consulting Management Corp., Plaintiff-Appellant,
vSP 103 E 86 LLC, et al., Defendants-Respondents.


Rabinowitz, Galina & Rosen, Mineola (Gayle A. Rosen of counsel), for appellants.
Greenberg Traurig, LLP, New York (Michael P. Manning of counsel), for respondents.

Order, Supreme Court, New York County (Michael L. Katz, J.), entered on or about January 14, 2016, as amended by order entered February 5, 2016, which, among other things, granted the motion of SP 103 E 86 LLC (defendant in both actions) and the Guarantee Company of North America-USA (defendant in the second action) and the cross motion of Eli Cabinetry, Inc. (plaintiff in the first action) to strike the answer of P.C. Consulting Management Corp. (defendant in the first action and plaintiff in the second) and Paul Gambino (defendant in the first action); granted judgment in favor of SP 103 and Eli Cabinetry on their claims against P.C. Consulting and Gambino; directed an inquest on damages, attorney's fees and expenses; and dismissed P.C. Consulting's complaint; and cancelled a $360,778 undertaking, unanimously affirmed, without costs. Appeal from so-ordered transcript, same court (Donna M. Mills, J.), entered December 22, 2015, unanimously dismissed, without costs.
The motion court providently exercised its discretion in granting the motion and cross motion to strike the pleadings of P.C. Consulting and Paul Gambino (together, appellants) on the ground that they willfully and contumaciously failed to comply with their discovery obligations set forth in the court's order entered July 20, 2015 (see G.M. Data Corp. v Potato Farms, LLC, 95 AD3d 592, 593 [1st Dept 2012]; Toribio v J.D. Posillico, Inc., 268 AD2d 394, 395 [1st Dept 2000]).
We have considered appellants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 8, 2018
CLERK